HANSEN, Circuit Judge,
dissenting.
I respectfully dissent from the court’s judgment to abstain from deciding whether the Minnesota Striker Replacement Law is constitutional.
The abstention doctrine is designed to avoid unnecessary rulings on issues of state law. Federal courts do not exercise the judicial power prudently when they issue “tentative answers” that are later made obsolete by a controlling decision of a state court. See Railroad Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 499-501, 61 S.Ct. 643, 644-45, 85 L.Ed. 971 (1941).
*409However, federal courts need not abstain on Pullman grounds when a state statute is not “fairly subject to an interpretation which will render unnecessary” adjudication of the federal constitutional question ....
_[T]he relevant inquiry is not whether there is a bare, though unlikely, possibility that state courts might render adjudication of the federal question unnecessary. Rather, “[w]e have frequently emphasized that abstention is not to be ordered unless the statute is of an uncertain nature, and is obviously susceptible of a limiting construction.”
Hawaii Housing Auth. v. Midkiff, 467 U.S. 229, 236-37, 104 S.Ct. 2321, 2327, 81 L.Ed.2d 186 (1984) (quoting Harman v. Forssenius, 380 U.S. 528, 535, 85 S.Ct. 1177, 1182, 14 L.Ed.2d 50 (1965), and Zwickler v. Koota, 389 U.S. 241, 251 & n. 14, 88 S.Ct. 391, 397 & n. 14, 19 L.Ed.2d 444 (1967) (first alteration added)). Thus, abstention is proper only if the question whether a federal ruling is unnecessary hinges on a state court’s interpretation of state law. See Martin H. Redish, Federal Jurisdiction 283-84 (1990).
I believe the federal courts inevitably will be faced with the federal constitutional question presented in this case. I hold this belief despite the Minnesota Court of Appeals’ strained effort to construe the state statute to avoid the Supremacy Clause. See Midwest Motor Express, Inc. v. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers, Local 120, 494 N.W.2d 895, 897-900 (Minn.Ct.App.1993), petition for review granted, No. C6-92-1126 (Minn. Mar. 16, 1993). In my view, the Minnesota Court of Appeals failed to “narrow[ ] the statute sufficiently so that it passes constitutional muster,” id. at 900, and it has seriously misread Belknap, Inc. v. Hale, 463 U.S. 491, 103 S.Ct. 3172, 77 L.Ed.2d 798 (1983), holding without adequate reasoning that the state statute is constitutional when applied to employment contracts that “contain elements that (at least partially) meet both the definition of permanent under federal law and under state law,” see Midwest Motor Express, 494 N.W.2d at 900. I have great difficulty seeing how the Minnesota Supreme Court could construe the state statute in a way that would avoid the Supremacy Clause, particularly when it was the delicate federally fashioned balance of collective bargaining powers available to both labor and management with which this statute was specifically designed to interfere, (see Brief for Amicus Curiae Minnesota Chamber of Commerce at 12 n. 6).
In sum, because I fail to see even a “bare, though unlikely, possibility” that abstention in this case will achieve its purpose, Midkiff 467 U.S. at 237,104 S.Ct. at' 2327, let alone a state statute that is “obviously susceptible of a limiting construction,” id., I dissent from the court’s opinion.